Case 8:20-cv-01945-CEH-SPF Document 21 Filed 02/11/21 Page 1 of 2 PageID 90




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MICHAEL TRAN,

      Plaintiff,
v.                                         Case No.: 8:20-cv-1945-CEH-AAS

NOMAD GROUP LLC, CRISTINA
CHANQUIN and SERGIO CHANQUIN,

      Defendants.
______________________________________/

                                   ORDER

      Under 28 U.S.C. § 455, a judge must disqualify herself in any proceeding

in which her impartiality might reasonably be questioned and where the judge

has personal knowledge of disputed evidentiary facts about the proceeding. 28

U.S.C. § 455(a) & (b)(1). When the proper grounds exist, a judge has an

affirmative and self-enforcing obligation to recuse herself sua sponte. United

States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989).

      The undersigned oversaw a settlement conference between the parties.

During the settlement conference, the undersigned became privy to disputed

evidentiary facts and other confidential information, thus warranting recusal.

28 U.S.C. § 455(b)(1). The Clerk is directed to reassign this case to another

magistrate judge by random draw and to provide notice to the parties of the
Case 8:20-cv-01945-CEH-SPF Document 21 Filed 02/11/21 Page 2 of 2 PageID 91




newly designated magistrate judge.

     ORDERED in Tampa, Florida on February 11, 2021.




                                     2
